Citation Nr: 0103763	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  Cervical radiculopathy, bilateral ulnar neuropathy and 
left carpal tunnel syndrome, were not manifested during or 
until many years following the veteran's active service.  

2.  The veteran has not presented any medical evidence that 
his peripheral neuropathy or cervical radiculopathy is 
related to any inservice disease or injury, to include 
claimed exposure to Agent Orange.  


CONCLUSION OF LAW

Neuropathy, variously classified, was not incurred in or 
aggravated by active service, nor may any organic disease of 
the nervous system or acute/subacute peripheral neuropathy be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  We have reviewed the record.  Examinations have been 
conducted, there is no indication of outstanding evidence, 
and the RO has informed the veteran of the deficiencies in 
the record. 

The veteran has appealed the denial of service connection for 
neuropathy, claiming a relationship to exposure to Agent 
Orange.  The veteran has submitted an Agent Orange brief that 
notes that peripheral neuropathy involves conducting tissue 
outside the brain and spinal cord.  The veteran has presented 
evidence that he has cervical radiculopathy, ulnar neuropathy 
and carpal tunnel syndrome.  The cervical neuropathy involves 
the spinal cord and is not a peripheral neuropathy.  However, 
the Board shall address the neuropathies identified in the 
record.

The service medical records show no complaint, finding or 
diagnosis of acute or subacute peripheral neuropathy.  The 
separation examination showed that the neurologic evaluation 
was normal.  The service records made no reference to 
cervical neuropathy or peripheral neuropathy.  The personnel 
records show that the veteran served in the Republic of 
Vietnam from October 1966 to May 1968.  In 1982, a VA 
examination disclosed that the neurologic system was normal. 

Private clinical treatment in November 1987 indicates the 
start of right arm and shoulder problems six months 
previously.  Neuritis was suspected.  An X-ray examination 
disclosed narrowing of cervical neural foramina.

W. J. Hamilton, D.O., reported in February 1988 that the 
veteran had been reevaluated for right upper extremity pain 
and, since an earlier visit in January 1988, had had an 
electromyograph that showed C6-7 right radicular findings.  
The neurological impression included a right C6-7 
polyradiculopathy predominantly involving C7, and probable 
mild distal peripheral polyneuropathy.  

VA outpatient clinical records dated in March 1988 show that 
the veteran had marked osteoarthritis of the cervical spine 
pain and right grip weakness.  A neurosurgical consultation 
was scheduled.  Cervical radiculopathy was diagnosed later in 
March 1988.  

VA outpatient treatment records show, in February 1989, that 
the veteran was seen for complaints of intermittent left arm 
pain and vague chest pain.  Cervical radiculopathy in 
postoperative status, cervical laminectomy, was diagnosed.  

A private physician reported in November 1998 that the 
veteran had had nerve conduction velocity studies of his arms 
in April 1998 showing bilateral ulnar neuropathy at the elbow 
and left carpal tunnel syndrome. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for an organic disease of the nervous system may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has acute or subacute peripheral neuropathy, shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

With respect to veterans exposed to Agent Orange during 
service in Vietnam, 38 C.F.R. § 3.309(e) provides that acute 
or subacute peripheral neuropathy be service-connected even 
if there is no record of the disease in service, provided 
that all requirements under 38 C.F.R. § 3.307(a)(6) are met, 
and no affirmative evidence to rebut service incurrence is 
presented.  According to 38 C.F.R. § 3.307(a)(6), acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within one year following the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  For the 
purposes of 38 C.F.R. § 3.309, the terms acute and subacute 
peripheral neuropathy means a transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of onset.  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 
(1994).  

The Board has reviewed all the evidence of record and 
concludes that the preponderance of the evidence is against 
the claim for service connection.  Service medical records 
are negative for treatment or diagnosis of peripheral 
neuropathy, and the veteran was neurologically evaluated as 
normal at the time of the separation examination.  In 
addition, a 1982 VA examination disclosed that the neurologic 
evaluation was normal.  This tends to establish that a 
neuropathy was not manifest during service or within one year 
of separation from service.  

Post-service records are negative for diagnosis or treatment 
of peripheral neuropathy until November 1987, and at that 
time, the veteran's statements tended to establish a recent 
onset.  The clinical evidence dated on and after that point 
in time shows cervical radiculopathy, bilateral ulnar 
neuropathy, and left carpal tunnel syndrome.  

There is no evidence of the manifestation of cervical or 
peripheral neuropathy for more than fifteen years following 
the veteran's discharge from active service, and furthermore, 
the record does not include any competent evidence, to 
include a medical opinion, which suggests that any current 
diagnoses of neuropathy are related to the period of active 
service or to Agent Orange exposure therein.  

Exposure to an herbicide agent is presumed if acute or 
subacute peripheral neuropathy, defined as a transient 
peripheral neuropathy, is manifested to a degree of 10 
percent within one year following the date of last exposure.  
See 38 C.F.R. § 3.307 (2000).  He was discharged from active 
duty in August 1970, and there is no evidence of the 
manifestation of an acute or subacute peripheral neuropathy 
within one year thereafter, a period which includes one year 
following the date of his last exposure to an herbicide, or 
the date on which he left Vietnam.  In addition, the evidence 
does not suggest that a neuropathy or other organic disease 
of the nervous system was manifested to a compensable degree 
within one year following his discharge.  

The Board notes that it is the veteran's contention that he 
has permanent nerve damage as a result of Agent Orange 
exposure.  However, a lay statement is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
He lacks the medical training and expertise to render 
competent assertions regarding an association between his 
current complaints and inservice exposure to Agent Orange.  
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disability and the period of active 
service, to include exposure to Agent Orange therein.  
Furthermore, there is no evidence of a disease or disability 
for which in-service exposure to Agent Orange may be 
presumed.  See McCartt, supra.  Accordingly, the Board finds 
that the claim for service connection for neuropathy, 
variously classified, must be denied.  

The veteran has not claimed that his peripheral neuropathy 
arose under a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.  

Lastly, the veteran has submitted documents reflecting where 
he served, the adverse health effects of exposure to Agent 
Orange and the Agent Orange Brief.  To the extent that the 
veteran factually establishes exposure, the Board accepts his 
lay statements that he was exposed.  The VA accepts that 
exposure may cause adverse health effects.  However, the 
evidence submitted by him does not establish that his forms 
of neuropathy are related to exposure or that his 
neuropathies were manifest within the presumptive periods.  
In fact, the Agent Orange Brief noted that it was determined 
that there was no relationship between peripheral neuropathy 
and exposure, but there was a relationship between acute and 
subacute peripheral neuropathy if manifest within 1 year of 
exposure.  As noted above, there is no competent evidence 
that acute or subacute peripheral neuropathy was manifest 
within years of separation from service.


ORDER

Service connection for neuropathy is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals




 



